DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-15 and 17-28 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 is that the closest prior art of record, U.S. PG Pub No. 20130148273 by Tsai and U.S. PG Pub No. 20120224323 by Yang, individually or in combination does not teach or fairly suggest:
“A holder for releasably securing a flat, approximately rectangular device, such as a tablet computer or a smartphone, to a component of a motor vehicle, the holder comprising 
a mounting which can be secured to the component and 
a holder frame which can be releasably secured to the mounting for receiving the device, 
the mounting comprising 
a carrier having first connection elements, characterized in that the holder frame has at least two second connection elements at two opposite edges of the holder frame, the first and second connection elements being designed in a complementary manner with respect to each other such that the first connection elements and the second connection elements interlock for the purpose of mutual fixing when the holder frame is inserted into the mounting such that the holder frame cannot be moved out of the mounting in the holder frame plane and/or perpendicularly to the holder frame plane;
wherein the mounting comprises two first connection elements arranged on opposite sides of the mounting, the spacing thereof being adjustable and thus adaptable to holder frames or cases having various external dimensions for devices of various dimensions; and
wherein each of the first connection elements is configured to engage a second connection element of the at least two second connection elements of the holder frame to releasably secure the holder frame to the mounting.”

Therefore, in examiner’s opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARYAM SOLTANZADEH/Examiner, Art Unit 2646  


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646